Name: 73/262/EEC: Commission Decision of 24 July 1973 establishing provisions for statistical surveys to be carried out by the Member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-09-10

 Avis juridique important|31973D026273/262/EEC: Commission Decision of 24 July 1973 establishing provisions for statistical surveys to be carried out by the Member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals Official Journal L 253 , 10/09/1973 P. 0005 - 0009 Greek special edition: Chapter 03 Volume 10 P. 0005 Spanish special edition: Chapter 03 Volume 7 P. 0069 Portuguese special edition Chapter 03 Volume 7 P. 0069 +++++( 1 ) OJ NO L 153 , 9 . 6 . 1973 , P . 25 . COMMISSION DECISION OF 24 JULY 1973 ESTABLISHING PROVISIONS FOR STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK , FORECASTS ON THE AVAILABILITY OF BOVINE ANIMALS FOR SLAUGHTER AND STATISTICS ON SLAUGHTERED BOVINE ANIMALS ( 73/262/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 15 MAY 1973 ( 1 ) ON STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK , FORECASTS ON THE AVAILABILITY OF BOVINE ANIMALS FOR SLAUGHTER AND STATISTICS ON SLAUGHTERED BOVINE ANIMALS , NAMELY ARTICLE 3 ( 3 ) , ARTICLE 5 ( 3 ) , ARTICLE 6 ( 2 ) , ARTICLE 7 ( 3 ) ; WHEREAS THE CARRYING OUT OF SURVEYS , FORECASTS AND STATISTICS ON SLAUGHTER REQUIRE THE ESTABLISHMENT OF DEFINITIONS OF CATEGORIES AND CARCASE WEIGHT ENVISAGED IN THE DIRECTIVE ; WHEREAS THE USE OF SURVEYS ACCORDING TO SIZE CLASSES REQUIRES THE PREPARATION OF TABLES ; WHEREAS THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS HAS BEEN CONSULTED ON THE MEASURES ENVISAGED IN ARTICLES 1 AND 2 OF THIS DECISION ; WHEREAS THE MEASURES ENVISAGED IN ARTICLE 3 OF THIS DECISION ARE IN CONFORMITY WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE DEFINITIONS OF CATEGORIES OF BOVINE ANIMALS ENVISAGED IN ARTICLE 3 ( 1 ) , ARTICLE 6 ( 2 ) AND ARTICLE 7 ( 2 ) OF THE DIRECTIVE OF 15 MAY 1973 APPEAR IN ANNEX I . ARTICLE 2 THE DEFINITION OF CARCASE WEIGHT ENVISAGED IN ARTICLE 7 ( 1 ) OF THE DIRECTIVE OF 15 MAY 1973 APPEARS IN ANNEX II . ARTICLE 3 THE TABLES ENVISAGED IN ARTICLE 5 ( 3 ) OF THE DIRECTIVE OF 15 MAY 1973 APPEAR IN ANNEX III . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JULY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEXES : SEE OJ NO L 253 OF 10 . 9 . 1973 .